                        IN THE UNITED STATES DISTRICT COURT

                         FOR THE EASTERN DISTRICT OF TEXAS

                                      TYLER DIVISION

JAMAR CHAMBERS, #1498977                       §

VS.                                            §                CIVIL ACTION NO. 6:18cv429

JEFFREY CATOE, ET AL.                          §

                 ORDER ADOPTING REPORT AND RECOMMENDATION
                    OF THE UNITED STATES MAGISTRATE JUDGE

       Plaintiff Jamar Conrad Chambers, an inmate currently confined at the Eastham Unit

within the Texas Department of Criminal Justice (TDCJ), is proceeding pro se and in forma

pauperis in the above styled and numbered civil rights lawsuit. The complaint was referred to the

United States Magistrate Judge, the Honorable K. Nicole Mitchell, for findings of fact,

conclusions of law, and recommendations for the disposition of the case.

       On July 9, 2019, Judge Mitchell issued a Report (Dkt. #21), recommending that

Defendants’ two motions to dismiss (Dkt. ##15, 16) be denied in part and granted in part.

Specifically, Judge Mitchell recommended that both motions to dismiss be granted against all

Defendants for monetary damages brought against them in their official capacities.           She

further recommended that Defendants’ motion to dismiss (Dkt. #16) be granted to the extent

that it dismisses Plaintiff’s claims against Defendants Catoe, Richardson, and Cooper for

Plaintiff’s failure to state claims against them upon which relief could be granted. In all other

respects, Judge Mitchell recommended that the motion be denied.

        Finally, with respect to the other motion to dismiss (Dkt. #15), Judge Mitchell

recommended that Plaintiff’s claims of medical deliberate indifference against Defendants Martin,




                                               1
Oliver, Webster, and Whitten should proceed before the court. A copy of this Report was delivered

to both parties return receipt requested. Plaintiff has filed timely objections. (Dkt. #23).

       The court has conducted a careful, de novo review of the record and the Magistrate

Judge’s proposed findings and recommendations. See 28 U.S.C. §636(b)(1) (District Judge shall

“make a de novo determination of those portions of the report or specified proposed

findings or recommendations to which objection is made.”).            Upon such de novo review,

the court has determined that the Report of the United States Magistrate Judge is correct

and Plaintiff’s objections are without merit. Accordingly, it is

       ORDERED that the Report and Recommendation (Dkt. #21) of the United States

Magistrate Judge is ADOPTED as the opinion of the court. Plaintiff’s objections (Dkt. #23) are

overruled. Further, it is

       ORDERED that Defendants’ motions to dismiss (Dkt. ## 15, 16) are DENIED in part

and GRANTED in part.            Both motions to dismiss are GRANTED as to any claims

against Defendants for monetary damages brought against them in their official capacities.

Further, Defendants’ motion to dismiss (Dkt. #16) is GRANTED to the extent that claims

against Defendants Catoe, Richardson, and Cooper are DISMISSED WITH PREJUDICE. In

all other respects, both motions to dismiss are DENIED.             Plaintiff Chambers’ claims of

medical deliberate indifference against Defendants Martin, Oliver, Webster, and Whitten will

proceed before the court.

              .    SIGNED this the 27th day of September, 2019.




                                                             _______________________________
                                                             RICHARD A. SCHELL
                                                             UNITED STATES DISTRICT JUDGE

                                                  2
